Citation Nr: 1424180	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 9, 1989 to April 14, 1989; April 6, 2003 to July 8, 2003; and August 25, 2004 to November 9, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In August 2011, the Veteran presented testimony before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through December 2011, which were considered by the agency of original jurisdiction (AOJ) in the February 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of an initial compensable rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a May 2012 statement submitted by his representative, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

As noted, in a May 2012 statement, the Veteran's representative informed the RO that the Veteran wished to withdraw his appeal regarding the issue of entitlement to service connection for tinnitus.  In a June 2012 letter, the Veteran was informed that his tinnitus appeal had been withdrawn, and if he did not agree with the withdrawal to contact the RO.  He has not responded.  As such, the appeal regarding the issue of entitlement to service connection for tinnitus is deemed withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for tinnitus is dismissed.



REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Historically, in December 2010, the Veteran submitted claims for service connection for headaches as secondary to his service-connected cervical spine disability and an increased rating for such cervical spine disability.  In February 2011, the Veteran underwent a VA examination to assess the current severity of his cervical spine disability, and to determine whether his headaches are was secondary to such disability.  The examiner essentially noted the Veteran's complaints of headaches, and opined that such were related to the cervical spine disability.  Based on the February 2011 VA examination, the RO, in March 2011, granted service connection for headaches and assigned a noncompensable rating.

The Veteran contends that his headaches are more severe than as reflected by the currently assigned noncompensable rating.  Indeed, in his April 2011 notice of disagreement, the Veteran stated that he experiences headaches almost daily, often with a pain level that causes him nausea.  During the August 2011 DRO hearing, he reiterated such contentions, but also testified that while it is not possible for him to lie down while on the job, he had to lie down at least one day a weekend because the headaches are so severe.  The Veteran also testified that the medication that he is currently taking for his headaches does not help.  

The Board is aware that the Veteran underwent an examination in February 2011.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Moreover, the Board notes, that the Veteran has not been afforded an examination to fully address his headaches as the February 2011 examination focused on the severity of the cervical spine.  Thus, based on the Veteran's statements and testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's headaches.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his headaches.  In this regard, the Board notes that the most recent VA treatment records from the Sioux Falls, South Dakota, VA facility are dated in December 2011.  As such, the AOJ should obtain all outstanding VA treatment records dated from December 2011 to the present, as well as any other treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his headaches. After obtaining any necessary authorization from the Veteran, all identified records, to include those from the Sioux Falls VA facility dated from December 2011 to the present, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  

The examiner should be advised that the Veteran's headaches are not classified as migraines and, therefore, he or she should opine whether such headaches more nearly approximate the below noted manifestations.  In this regard, examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency that such occur.  

In addition, the examiner is asked to address whether the Veteran's headaches are productive of severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.  The examiner should also describe the impact the Veteran's headaches have on his employability.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


